STAPLETON, Circuit Judge,
concurring and dissenting:
I agree with my colleagues that York Bank’s complaint states a claim for insurance proceeds and that, accordingly, this case should be remanded to the district court for further proceedings. I write separately because I believe the district court should conduct a de novo proceeding as it would in any other suit to recover insurance proceeds.
As the court’s opinion appears to acknowledge, the APA’s provisions for judicial review of agency actions are not intended to preempt adequate judicial reme*642dies created by Congress in other federal legislation. 5 U.S.C. § 704 (1982); see, e.g., Alabama Rural Fire Ins. Co. v. Naylor, 530 F.2d 1221, 1230 (5th Cir.1976) (“Section 704 of the APA provides that judicial review is inappropriate where there exists some other adequate remedy in a court, and the availability of a remedy in the Court of Claims under the Tucker Act has been held to be an adequate remedy.”). Because Congress clearly intended that persons having deposits in insured savings and loan institutions would be able to institute plenary suits against the FSLIC in a federal district court to collect insurance proceeds, the APA does not deprive York Bank of its right to a de novo determination of the factual and legal issues raised by its complaint. See Newsom v. Vanderbilt Univ., 653 F.2d 1100, 1108 (6th Cir. 1981) (stating that “the Administrative Procedure Act does not prevent the court from engaging in a de novo review where the language of the statute or the legislative history authorize^] a trial de novo ”).
In the FSLIC Act, Congress, after establishing the FSLIC as a public corporation, decreed that “[i]t shall be the duty of the Corporation to insure the accounts of all Federal savings and loan associations.... ” 12 U.S.C. § 1726(a) (1982). Upon approval of an application from a savings and loan, the FSLIC is directed to issue a certificate of insurance, id. § 1726(c), which in effect creates an agreement between the FSLIC and the applicant. Depositors are the third party beneficiaries of these agreements of insurance when a savings and loan association defaults. See id. § 1728(a), (b). The “FSLIC is [thus] in the insurance business” and, even in the absence of express Congressional stipulation, it may be “assumed to have accepted the ordinary incidents of suits in such business.” North N.Y. Sav. Bank v. FSLIC, 515 F.2d 1355, 1364 (D.C. Cir.1975) (footnote omitted). Express Congressional stipulations do exist, however.
When one examines the Act, one finds what one would expect to find in the context of a corporation issuing insurance: (1) “[i]n the event of a default by any insured institution, payment of each insured account ... shall be made by the Corporation as soon as possible ... ”; (2) “the Corporation, in its discretion, may require proof of claims to be filed before paying the insured accounts”; and (3) “where the Corporation is not satisfied as to the validity of a claim for an insured account,” it may, in its discretion, reject a claim and “require the final determination [of the claim by] a court of competent jurisdiction.” 12 U.S.C. § 1728(b) (1982).
In implementation of these provisions the FSLIC is authorized to “sue and be sued ... in any court of competent jurisdiction,” id. § 1725(c)(4). Further, “any civil action, suit, or proceeding to which the Corporation shall be a party [is] deemed to arise under the laws of the United States, and the United States district courts shall have original jurisdiction thereof, without regard to the amount in controversy.” Id. § 1730(k)(l)(B). Monetary judgments against the FSLIC can be entered by the district courts, but there can be “[n]o attachment or execution ... against the Corporation or its property before final judgment.” Id. § 1730(k)(l).
If any doubt remains concerning the intent of Congress after reviewing these statutory provisions, it is dispelled by the following section of the statute:
(c) No action against the Corporation to enforce a claim for payment of insurance upon an insured account of an insured institution in default shall be brought after the expiration of three years from the date of default unless, within such three year period, ... the claim for payment of insurance shall have been presented to the Corporation and its validity denied, in which event the action may be brought within two years from the date of such denial.
Id. § 1728(c).
It is hard to imagine how Congress could state more clearly that a plenary civil action may be brought by a depositor against the FSLIC for insurance proceeds within three years of the default and that this is permissible whether or not a claim has *643been presented to the FSLIC and rejected by it. The opinion of the court does not, and cannot, attribute any other meaning to these words. As the Court of Appeals for the Ninth Circuit has recently observed with respect to this section, “[t]he language used indicates unambiguously that Congress anticipated judicial adjudication in the event of a disputed claim.... ” Morrison-Knudsen Co. v. CGH Int’l Inc., 811 F.2d 1209, 1220 (9th Cir.1987), petition for cert. filed sub nom. FSLIC v. Stevenson Assocs., No. 87-451, 56 U.S.L.W. 3249 (Sept. 17, 1987).
Other provisions of the Act and related legislation also indicate that Congress expected judicial, rather than agency resolution of insurance agreement disputes and that, as in other suits on an insurance policy, the insurer’s reasons for denying a claim to the proceeds plays no crucial role in the adjudication. I do not chronicle those other provisions here because they have been thoroughly reviewed in Herbert v. National Credit Union Admin. Bd., 663 F.Supp. 833 (E.D.Mo.1987) and Jugum v. FSLIC, 637 F.Supp. 1045 (W.D.Wash.1986).
In my view, the statute leaves us with no alternative but to remand for a de novo determination of the facts and the law, with appropriate deference being accorded the FSLIC’s interpretation of its own regulations.